                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

JASON HICKMAN                                       §

VS.                                                 §           CIVIL ACTION NO. 9:16-CV-104

MANAGEMENT AND TRAINING                             §
CORPORATION (“MTC”) AND DAVID
DRISKELL                                            §

                            MEMORANDUM OPINION AND ORDER

        Plaintiff, Jason Hickman, represented by counsel, Reginald McKamie, filed the above-

referenced civil rights action pursuant to 42 U.S.C § 1983 against defendants Management and

Training Corporation (“MTC”) and Warden David Driskell.

        The parties have submitted an Agreed Motion to Dismiss With Prejudice (docket entry no.

56). The parties state all matters in controversy with defendants have been resolved.

        Federal Rule of Civil Procedure 41(a)(1) provides that a plaintiff may voluntarily dismiss an

action without a court order in one of two ways. A plaintiff may dismiss an action under Rule

41(a)(1)(A)(I) by filing “a notice of dismissal before the opposing party serves either an answer or

a motion for summary judgment.” FED. R. CIV. P. 41(a)(1)(A)(I). A plaintiff may alternatively

dismiss an action under Rule 41(a)(1)(A)(ii) by filing “a stipulation of dismissal signed by all parties

who have appeared.” Id. As such, formal court action is not necessary in this case. However, the

Court finds that in the interest of efficiency, justice, and maintaining clarity of the record, an entry

of order of dismissal as requested by the parties is appropriate. Based on the foregoing, it is,

        ORDERED that the parties’ Agreed Motion to Dismiss with Prejudice (docket entry no. 56)

is GRANTED. This entire action, and all of the claims asserted therein, are DISMISSED WITH
PREJUDICE. Each party shall bear its own costs.


      SIGNED this 2nd day of December, 2019.




                                                  _________________________
                                                  Zack Hawthorn
                                                  United States Magistrate Judge




                                            2
